                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

    CODY W. PHELPS,

             Plaintiff,

                           v.                                  CAUSE NO. 3:18CV588-PPS/MGG

    ROB CARTER,

             Defendant.

                                         OPINION AND ORDER

        Cody W. Phelps, a prisoner without a lawyer, filed an amended complaint which

appears to contain unrelated claims. He names seven defendants. He alleges that Dr.

Arnett, a dentist, provided inadequate dental care. He complains about the presence of

vermin, pigeons, and insects at the prison. And, he alleges that Officer Kessler placed

his food tray on the floor on one occasion during Ramadan, and he therefore could not

eat the food because of his religious requirements.1




1In addition to Dr. Arnett and Officer Kessler, Phelps has sued Commissioner Rob Carter, Warden Ron
Neal, Deputy Warden George Payne, and Sherri Fritter, but none of these individuals appear to be
personally involved in any of these allegations. A lawsuit against an individual pursuant to §
1983 requires “personal involvement in the alleged constitutional deprivation to support a viable
claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). Furthermore, there is no general respondeat
superior liability under 42 U.S.C. § 1983, and these individuals cannot be held liable simply because they
oversee operations at the prison or supervises other correctional officers. See Burks v. Raemisch, 555 F.3d
592, 594 (7th Cir. 2009). Similarly, Phelps has named Wexford Medical Corporation as a defendant.
Wexford is the private company which provides medical care at the prison. Phelps is attempting to hold
the company liable because it employs the medical staff. However, there is no general respondeat
superior liability under 42 U.S.C. § 1983. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001); see
also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A] private corporation is not vicariously liable
under § 1983 for its employees’ deprivations of others’ civil rights.”).
       Phelps may not sue different defendants based on unrelated events. “Unrelated

claims against different defendants belong in different suits . . ..” George v. Smith, 507

F.3d 605, 607 (7th Cir. 2007). See also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017).

When a pro se prisoner files a suit with unrelated claims, the court has several options.

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). It is the practice

of this court to notify the plaintiff and allow him to decide which claim (or related

claims) to pursue in the instant case – as well as to decide when or if to bring the other

claims in separate suits. Id. (“The judge might have been justified in directing Wheeler

to file separate complaints, each confined to one group of injuries and defendants.”).

This is the fairest solution because “the plaintiff as master of the complaint may present

(or abjure) any claim he likes.” Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009).

       While Phelps attempts to connect his three claims by referring to the “totality of

conditions,” there is no other indication in the current complaint that there is a

relationship between Phelps’ claims that he received inadequate dental care by Dr.

Arnett, was exposed to vermin, pigeons, and insects by another individual (it’s unclear

who he believes is responsible), and had his religious rights violated by Officer Kessler.

These allegations involve different defendants, different incidents occurring on

different dates, and different sets of operative facts. Thus, all of these claims do not

belong in the same lawsuit.

       The court could properly limit this case by picking a claim (or related claims) for

him because “[a] district judge [can] solve the problem by . . . dismissing the excess

defendants under Fed.R.Civ.P. 21.” Wheeler, 689 F.3d at 683. Alternatively, the court


                                               2
could split the unrelated claims because “[a] district judge [can] solve the problem by

severance (creating multiple suits that can be separately screened) . . ..” Id. Both of these

solutions pose potential problems. Thus, it is the prisoner plaintiff who should make the

decision whether to incur those additional filing fees and bear the risk of additional

strikes. However, if Phelps is unable to select related claims on which to proceed in this

case, one of these options may become necessary. Phelps needs to decide which related

claims and associated defendants he wants to pursue in this case. See Katz, 552 F.3d at

563 and Wheeler, 689 F.3d at 683. Then he needs to file an amended complaint including

only a discussion of the related claims and defendants. Moreover, he should not write

about other events and conditions at the prison which are not directly related to the

claim against the named defendant or defendants. If he believes those other events or

conditions state a claim, he needs to file separate lawsuits.

       Lastly, Phelps asked that certain exhibits filed with an earlier complaint be

included with this complaint. Phelps will have an opportunity to submit the exhibits he

wishes to submit along with his second amended complaint.

       ACCORDINGLY, the court:

       (1) DIRECTS the clerk to put this case number on a blank Prisoner Complaint

(INND Rev. 8/16) form and sent it to Cody W. Phelps along with two blank Prisoner

Complaint (INND Rev. 8/16) forms and two blank AO-240 (Rev. 7/10) (INND Rev.

8/16) Prisoner Motion to Proceed In Forma Pauperis forms;




                                              3
      (2) GRANTS Cody W. Phelps until July 31, 2019, to file an amended complaint

containing only related claims on the form with this case number sent to him by the

clerk; and

      (3) CAUTIONS Cody W. Phelps if he does not respond by the deadline or if he

files an amended complaint with unrelated claims, the court will select one group of

related claims and dismiss the others without prejudice.

      SO ORDERED on June 26, 2019.

                                                 /s/ Philip P. Simon
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
